     Case: 1:18-cv-05255 Document #: 60 Filed: 12/03/19 Page 1 of 1 PageID #:152

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Leopoldo Villanueva, et al.
                                        Plaintiff,
v.                                                    Case No.: 1:18−cv−05255
                                                      Honorable Sharon Johnson Coleman
Sebert Landscaping Company, et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 3, 2019:


        MINUTE entry before the Honorable Gabriel A. Fuentes: In light of the district
judge's order terminating the case (doc. #[59]) pursuant to the parties' settlement (doc.
#[59]), the status and motion hearing set for 12/04/19 before the magistrate judge is
hereby stricken. All matters subject to the referral having been concluded, the referral is
hereby terminated. Mailed notice. (jj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
